Title: To James Madison from Elbridge Gerry, 13 July 1812
From: Gerry, Elbridge
To: Madison, James



private
My dear Sir,
Cambridge 13th July 1812
I addressed a line to you on the 5th, & am happy to learn that Colo Porter has the command of Fort Independence; that he has upwards of three hundred men; & that he is daily receiving reinforcements. Sure I am, that nothing will be wanting on the part of the Republicans in this State, to aid General Dearborn, & to promote the veiws & orders of the national Government.
It is impossible to say, what are the objects of Governor Strong, in regard to the line of conduct he is pursuing. But this is so extraordinary, & wears such an aspect, as to leave no doubt in my mind, of the expediency & policy, on the part of the friends of Government to provide for the worst. I have therefore urged the Republicans, in their private capacitees to such measures as shall be warrantable, for ascertaining with precision, every man in the State, who will enroll himself, for supporting at all hazards the national Gove[r]nment, in conducting the war, & also every recusant; for having the former armed & equipped, to repair with proper officers at a moments warning to the respective places of Rendezvous; for having regular returns thereof; & for having the men so enrolled, officered & equipped, at the command, when requisite, of an officer who may be entrusted for defence. The conduct of Governor Strong, under a pretext, in changing two of the Major Generals who were Republicans (& appointed for commanding two of the divisions of the detachments, by the former Executive) for two high federal Major Generals; in reserving to himself, the command of the whole militia of the State, including the detachments; & in manifesting an intention of placing it, in case of an invasion, under the command of a veteran federal Major General; in forming with Governor Griswold, who has departed from his declared intentions, respecting the detachments of that State, a coalition for opposing the national administration; & in its using such an extraordinary proclamation for a fast, justifies apprehensions of the most inimical nature, in case of an attack by the british, & authorizes measures for guarding against every possible hostile event. It appears to me, that it would be an unpardonable neglect, for the republicans in this State, with folded arms, to leave it in the power of such a disaffected Executive, to deliver up our fortresses to the Enemy; to enable those, who may be disposed to rebel, to unite with our foes; to aid them, in making a diversion, of our western army & to subject the State to be overawed by a few traitors; for I verily beleive, that the friends of the national Government in Massachusetts, are sufficiently powerful, to drive every malecontent out of the State; & before the trial is made, I think the republicans would be very unwilling to call on any of our Sister States for aid. Notwithstanding this, it may be well to have in them a commanding force, & to let this be known, in order to keep in check the tories & tory federalists on this Quarter. I beleive their number to be very small, when compared with the whole number of federalists.
Of the final result of these measures, I cannot judge at present; but the republicans of Boston & the Vicinity, who are to meet this evening, will probably come to some decision. I pray your Excellency to be assured of my highest esteem & respect, & that I have the honor to remain, Dear Sir, yours very sincerely
E. Gerry
